

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 73

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Specter submitted

			 the following concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Urging the President to issue a

		  proclamation for the observance of an American Jewish History

		  Month.

	

	

		That Congress urges the President to issue

			 each year a proclamation calling on State and local governments and the people

			 of the United States to observe an American Jewish History Month with

			 appropriate programs, ceremonies, and activities.

		

